Citation Nr: 1043838	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1948 to September 
1952.

This matter comes before the Board of Veterans' Appeals BVA or 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in October 2010 when it 
was referred to the Veterans Health Administration (VHA) for a 
medical expert opinion.  An opinion was obtained in November 2010 
and a copy of this opinion was subsequently sent to the appellant 
and his representative.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability 
as defined by the VA in 38 C.F.R. § 3.385.

2.  The Veteran's bilateral hearing loss is shown to be 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, in this decision, the Board grants service connection 
for bilateral hearing loss, which represent complete grants of 
the benefits sought on appeal.  As such, no discussion of VA's 
duty to notify or assist is necessary.

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for bilateral 
hearing loss.  The Veteran contends that his current bilateral 
hearing loss is due to his exposure to loud noise in service as 
an aircraft mechanic.

The Veteran's service personnel records reveal that the Veteran 
was trained as and served as an aircraft mechanic in service.  
Based upon the Veteran's military occupational specialty, the VA 
has conceded exposure to loud noise in service.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  Upon 
examination at separation from service, the Veteran was noted to 
have hearing of 15/15 bilaterally on the whispered voice test.

The Veteran does not contend that his hearing loss first 
manifested in service or that he has had hearing loss since 
service.  The Veteran has reported that his hearing loss was 
delayed onset but due to exposure to loud noise in service.

In March 2008 the Veteran underwent a VA outpatient audiology 
consultation.  The Veteran complained of decreased understanding 
in noisy environments and was noted to have a history of military 
and industrial noise exposure.  Audiometric testing performed at 
that time revealed a bilateral hearing loss disability pursuant 
to 38 C.F.R. § 3.385.  The Veteran was diagnosed with bilateral 
sensorineural hearing loss, moderate to severe.  The speech 
discrimination ability was reported to be 80 percent in the left 
ear and 80 percent in the right ear.  

In June 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The examiner noted that 
there were no service treatment records associated with the 
claims file.  The Veteran reported that he had the most trouble 
hearing when the speaker is not close to him.  The Veteran was 
noted to be a flight engineer and aircraft mechanic in service.  
The Veteran indicated that he did not use hearing protection 
devices (HPDs) while in service.  After separation from service, 
the Veteran reported that he was a tester at Pratt and Whitney 
Aircraft for 37 years.  The Veteran stated that he wore double 
HPDs while on the job.  The Veteran denied any recreational noise 
exposure.  

On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
65
LEFT
55
50
45
65
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

After examination the Veteran was diagnosed with mild to 
moderately severe high frequency sensorineural hearing loss at 
the right ear and a moderate to severe mixed hearing loss at the 
left ear.  The examiner rendered the opinion, at the beginning of 
the examination report, that "[b]ecause there was no military 
hearing tests or documentation of tinnitus found during the 
Veteran's four years of service, I cannot resolve this issue 
without resort to mere speculation."

Subsequently, in June 2008, the Veteran was afforded a VA C&P ear 
disease examination.  The Veteran reported that he punctured his 
left tympanic membrane at the age of 6 and had multiple ear 
infections.  The Veteran did not remember any hearing loss at the 
time of entrance into service.  The Veteran was noted to have 
three years of service in the United States Air Force as an 
aircraft mechanic and to, therefore, have high noise exposure.  
He was noted to have not used HPDs in service.  The Veteran was 
reported to have worked after separation from service for Pratt 
and Whitney for 37 years as a tester.  However, the Veteran was 
noted to have worn double HPDs while working.  After examination 
the Veteran was diagnosed with moderately severe sensorineural 
hearing loss in the right ear and moderate to severe mixed 
hearing loss in the left ear.  The examiner did not render an 
opinion regarding the etiology of the Veteran's hearing loss.

It should be noted that an April 2009 rating decision conceded 
that the Veteran was exposed to acoustic trauma based on his 
military occupational specialty as an aircraft engine mechanic, 
and granted service connection for tinnitus as directly related 
to service.

In October 2010 the Board requested a Specialist Opinion 
regarding the etiology of the Veteran's bilateral hearing loss 
disability.  In November 2010 the Board received an opinion from 
licensed audiologist pursuant to the Board's October 2010 
request.  The audiologist indicated that he had twenty-eight 
years of experience, fourteen of which were directly related to 
occupational hearing conservation in the private sector.  The 
audiologist discussed the report of the June 2008 VA C&P 
audiology examination and the Veteran's service treatment 
records, including the results of hearing testing performed at 
enlistment and separation from service.  The audiologist 
discussed the Clinician's Guide to C&P Exams and reported that it 
indicated that the whispered and spoken voice tests used widely 
by the military prior to 1970 were insensitive to high frequency 
hearing loss, the type of hearing loss most commonly caused by 
noise exposure.  In addition, the audiologist discussed VBA 
Training Letter T: 10-02 indicating that it stated that whispered 
voice tests cannot be considered as reliable evidence that 
hearing loss did or did not occur and that the whispered voice 
tests were notoriously subjective, inaccurate, and insensitive to 
the types of hearing loss most commonly associated with noise 
exposure.  The audiologist rendered the opinion that "[i]n light 
of the facts that the Veteran was exposed to loud noise during 
military service, exposure to loud noise is known to cause high-
frequency hearing loss, and the exit exam cannot be relied upon 
to reveal such hearing loss, it is at least as likely as not that 
the Veteran's hearing loss was caused or aggravated by exposure 
to loud noise during military service."

The Board finds that entitlement to service connection for 
bilateral hearing loss is warranted.  Audiometric testing in 
March 2008 and June 2008 reveals that the Veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  
The Veteran's service personnel records reveal that the Veteran 
was trained as and served as an aircraft mechanic in service.  As 
such, exposure to loud noise in service was conceded by an April 
2009 RO rating decision.  After review of the claims file an 
audiologist rendered the opinion that the Veteran's bilateral 
hearing loss was at least as likely as not related to or 
aggravated by the Veteran's exposure to loud noise in service.  
The examiner provided the rationale that exposure to loud noise 
is known to cause high-frequency hearing loss.  As such, 
entitlement to service connection for bilateral hearing loss is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


